BAILEY, Justice.
Irrespective of any question of jurisdiction based upon the situs of the fund in question, the court would have no power to appoint a trustee upon an ex parte petition. Those who are interested in the fund are necessary parties, and if they are infants it would be necessary for the court to appoint guardians ad litem.
In addition the complaint does not comply in form with the requirement of Rule 10 (a) of the Rules of Civil Procedure, 28 U.S. C.A. following section 723c, as to the names of the parties. I see no justification for the form of caption used by the pleader in this case.
The petition will be dismissed.